The application to alter a cow stable' for the purpose of installing therein a processing plant must be denied under subdivision (a) of section 6 of the zoning resolution, which prohibits change or extension of use “ in such building ”, The 1920 certificate of occupancy, which adds nothing to the undisputed facts, is ambiguous and could not be deemed controlling beyond its purpose, which was to describe the use of an existing building, obviously not the cow stable, which had not been used prior to 1916 as a processing plant. If disposition, as a matter of law, of this application for alteration was not imperative, there would remain questions of fact requiring remission to the board of standards and appeals for determination. These are (1) as to "acquirement of a vested right to purchase milk from the outside for processing and (2) whether proposed alterations come within the *780limitation of one half of the value of the building. Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.